Case 1:18-cv-00981-CMA-MEH Document 114 Filed 10/05/18 USDC Colorado Page 1 of 10



                           IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF COLORADO

   Civil Action No. 18-cv-00981-CMA-MEH

   HEIDI GILBERT,
   AMBER MEANS,
   MANDY MELOON,
   GABRIELA JOSLIN,
   KAY POE, and
   JANE DOES 6–50,

          Plaintiffs,

   v.

   UNITED STATES OLYMPIC COMMITTEE,
   USA TAEKWONDO, INC.,
   U.S. CENTER FOR SAFESPORT,
   STEVEN LOPEZ,
   JEAN LOPEZ, and
   JOHN DOES 1–5,

          Defendants.


                                                ORDER


   Michael E. Hegarty, United States Magistrate Judge.

          Before the Court are two Motions to Stay Discovery filed by Defendants United States

   Olympic Committee (“USOC”) and USA Taekwondo, Inc. (“USAT”) [filed September 10, 2018;

   ECF Nos. 76 & 79]. Defendants Steven and Jean Lopez have also joined the motions. ECF No. 89.

   These Defendants seek a stay of all discovery pending the resolution of four Motions to Dismiss

   Defendants have already filed in this case. Alternatively, Defendants propose a tailored stay that

   would limit the most burdensome discovery until the Court has identified the claims that survive the

   Motions to Dismiss. For the reasons that follow, I deny the Motions to Stay Discovery.
Case 1:18-cv-00981-CMA-MEH Document 114 Filed 10/05/18 USDC Colorado Page 2 of 10



                                            BACKGROUND

          Plaintiff Heidi Gilbert initiated this action against Jean Lopez on April 25, 2018. ECF No.

   1. She then amended her Complaint as a matter of course on May 4, 2018. ECF No. 6. The First

   Amended Complaint (“FAC”) added Plaintiffs Amber Means, Mandy Meloon, Gabriela Joslin, and

   Jane Does 6-50 and brought the suit as a putative class action. See id. The FAC also added USOC,

   USAT, Steven Lopez, and John Does 1-5 as Defendants. All four named Defendants filed a Motion

   to Dismiss the FAC on July 31, 2018. ECF Nos. 50, 58–59. On August 8, 2018, the parties entered

   into a stipulation whereby the Defendants would withdraw their Motions to Dismiss and permit

   Plaintiffs time to file a second amended complaint. ECF No. 64. On August 24, 2018, Plaintiffs

   filed the operative Second Amended Complaint (“SAC”). ECF No. 68. The SAC added Kay Poe

   as a Plaintiff and U.S. Center for SafeSport1 (“SafeSport”) as a Defendant. See id. The SAC brings

   a total of twenty-one claims, enumerated as follows:

   Claims by Mandy Meloon (2 claims)

   •      Forced Labor in violation of 18 U.S.C. §§ 1589(a), 1595(a), 2255 against Steven Lopez.

   •      Sexual Exploitation, Transportation, and Illegal Sexual Activity in violation of 18 U.S.C.
          §§ 2241(c), 2243, 2421, 2422, 2423(a), 2423(b), 2423(c), 2255 against Jean Lopez.

   Claims by Gabriela Joslin (5 claims)

   •      Forced Labor in violation of 18 U.S.C. §§ 1589(a), 1595(a) against Steven Lopez.

   •      Forced Labor in violation of 18 U.S.C. §§ 1589(b), 1595(a) against USAT.

   •      Trafficking with Respect to Forced Labor in violation of 18 U.S.C. §§ 1590(a), 1595(a)
          against Steven Lopez and USAT.

   •      Sex Trafficking of Children, or by Force Fraud or Coercion in violation of 18 U.S.C.
          §§ 1591(a)(1), 1595(a) against Steven Lopez and USAT.

   •      Benefitting from a Venture that Sex Traffics Children, or by Force Fraud or Coercion in


          1
              SafeSport has not joined the Motions to Stay.

                                                    2
Case 1:18-cv-00981-CMA-MEH Document 114 Filed 10/05/18 USDC Colorado Page 3 of 10



          violation of 18 U.S.C. §§ 1591(a)(2), 1595(a) against USAT.

   Claims by Amber Means (6 claims)

   •      Forced Labor in violation of 18 U.S.C. §§ 1589(a), 1595(a), 2255 against Steven Lopez and
          Jean Lopez.

   •      Forced Labor in violation of 18 U.S.C. §§ 1589(b), 1595(a) against USOC and USAT.

   •      Trafficking with Respect to Forced Labor in violation of 18 U.S.C. §§ 1590(a), 1595(a), 2255
          against Steven Lopez.

   •      Sex Trafficking of Children, or by Force Fraud or Coercion in violation of 18 U.S.C.
          §§ 1591(a)(1), 1595(a), 2255 against Steven Lopez, Jean Lopez, USOC, and USAT.

   •      Benefitting from a Venture that Sex Trafficks Children, or by Force Fraud or Coercion in
          violation of 18 U.S.C. §§ 1591(a)(2), 1595(a), 2255 against USOC and USAT.

   •      Sexual Exploitation, Transportation, and Illegal Sexual Activity in violation of 18 U.S.C.
          §§ 2242, 2243, 2421, 2422, 2423(a), 2423(b), 2423(c), 2255 against Steven Lopez.

   Claims by all Plaintiffs for violation of federal law (2 claims)

   •      Obstruction, Attempted Obstruction, Interference with Enforcement in violation of 18 U.S.C.
          §§ 1590(b), 1591(d), 1595(a), 2255 against Steven Lopez, Jean Lopez, USOC, USAT, and
          SafeSport.

   •      Violation of the Racketeer Influenced and Corrupt Organizations (“RICO”) Act, 18 U.S.C.
          § 1962 against all Defendants.

   Claims by all Plaintiffs for violation of state law (6 claims)

   •      Negligent Supervision against USOC and USAT.

   •      Negligent Retention against USOC and USAT.

   •      Defamation against Steven Lopez, Jean Lopez, and USAT.

   •      Negligence against USOC, USAT, and SafeSport.

   •      Gross Negligence against USOC, USAT, and Safesport.

   •      Outrageous Conduct against USOC and SafeSport.

          Defendants Steven Lopez, Jean Lopez, USOC, and USAT now seek a stay of discovery

   pending the resolution of Defendants’ Motions to Dismiss. Defendants point out that many of the

                                                   3
Case 1:18-cv-00981-CMA-MEH Document 114 Filed 10/05/18 USDC Colorado Page 4 of 10



   allegations pertaining to the underlying conduct that gave rise to Plaintiffs’ claims occurred as many

   as twenty-two years ago. Reply 4, ECF No. 111. Given this significant lapse of time, Defendants

   argue that many, if not all, of Plaintiffs’ claims will be subject to dismissal due to the statute of

   limitations or because of some other defect in the claims. USOC’s Mot. 2–3, ECF No. 79; USAT’s

   Mot. 4, ECF No. 76. Each Defendant has already filed their or its Motion to Dismiss. See ECF No.

   105 (SafeSport); ECF No. 106 (Steven Lopez and Jean Lopez); ECF No. 108 (USOC); ECF No. 109

   (USAT). Defendants argue that imposing a stay on discovery until the Motions to Dismiss are

   resolved will allow the Court to determine “what claims are and are not viable,” which will

   “significantly narrow the issues subject to discovery.” Reply 3. Defendants argue that without a

   stay, “Defendants [will be forced to] incur significant expenses in order to obtain and review

   voluminous electronic and hardcopy records going back several years, track down and interview

   scores of former employees and volunteers, and engage in costly and resource intensive litigation

   involving such issues as discovery disputes where Plaintiffs are seeking privileged material.” Id.

                                              DISCUSSION

          “The Federal Rules of Civil Procedure do not expressly provide for a stay of proceedings”

   during the pendency of a motion to dismiss. String Cheese Incident, LLC v. Stylus Shows, Inc., No.

   1:02-cv-01934-LTB-PA, 2006 WL 894955, at *2 (D. Colo. Mar. 30, 2006). However, Rule 26(c)(1)

   permits a court, upon a showing of good cause, to “issue an order to protect a party or person from

   annoyance, embarrassment, oppression, or undue burden or expense.” Fed. R. Civ. P. 26(c)(1).

          The decision to issue a protective order and thereby stay discovery rests within the sound

   discretion of the trial court. Wang v. Hsu, 919 F.2d 130, 130 (10th Cir. 1990). “A stay of all

   discovery is generally disfavored in this District.” Alexander v. Foegen, No. 10-cv-01993-LTB-

   MEH, 2011 WL 683813, at *1 (D. Colo. Feb. 17, 2011); Wason Ranch Corp. v. Hecla Mining Co.,

   No. 07-cv-00267-EWN-MEH, 2007 WL 1655362, at *1 (D. Colo. June 6, 2007). At the same time,

                                                     4
Case 1:18-cv-00981-CMA-MEH Document 114 Filed 10/05/18 USDC Colorado Page 5 of 10



   “[c]ourts have routinely held that discovery should be stayed while the issues related to jurisdiction

   are being resolved.” Alexander, 2011 WL 683813, at *1; String Cheese Incident, 2006 WL 894955,

   at *2. Ultimately, a court’s decision is guided by five factors:

           (1) the interests of the plaintiff in proceeding expeditiously with the civil action and
           the potential prejudice to plaintiff of a delay; (2) the burden on the defendants; (3) the
           convenience to the court; (4) the interests of persons not parties to the civil litigation;
           and (5) the public interest.

   Young v. Kiewit Corp., No. 17-cv-01251-WYD-MEH, 2017 WL 7342318, at *1 (D. Colo. July 13,

   2017); String Cheese Incident, 2006 WL 894955, at *2. In this case, the first four factors apply with

   the weight that is ordinary to nearly every lawsuit. However, I find the fifth factor—considering the

   public interest—dwarfs the others combined.

           Regarding the first factor, Plaintiffs have a typical interest in expeditiously proceeding with

   their suit. Further, Plaintiffs’ case could be prejudiced by delay. Resp. 5-6, ECF No. 101. Plaintiffs

   point out that employees at USOC routinely leave their positions and may become unavailable for

   later discovery (or that discovery will be less reliable or more burdensome) if it is delayed by a

   matter of months. Id. at 5. Additionally, Plaintiffs point out that the two-judge structure to this case

   creates the potential for substantial delays, because at least one party is nearly certain to object to my

   recommendation on the Motions to Dismiss, and those motions may not reach a final disposition for

   as much as a year. Id. at 2. I agree Plaintiffs have an interest in the expeditious resolution of this

   case.

           Addressing the second factor, I note Defendants will be substantially burdened without a stay.

   Defendants point out that many of Plaintiffs’ allegations pertaining to the underlying conduct that

   led to this suit occurred more than two decades ago. Reply 2, ECF No. 111. Defendants argue that

   permitting discovery “will require [them] to incur significant expenses in order to obtain and review

   voluminous electronic and hardcopy records going back several years [and to] track down and


                                                       5
Case 1:18-cv-00981-CMA-MEH Document 114 Filed 10/05/18 USDC Colorado Page 6 of 10



   interview scores of former employees and volunteers . . . .” Id. There is no question that Defendants

   (particularly the organizational Defendants) will be heavily burdened without a stay.

             The third factor is the convenience to the court. Courts frequently recognize that imposing

   a stay while a dispositive motion is pending conserves judicial resources. See, e.g., Lieblein ex rel.

   W. Union Co. v. Ersek, No. 14-cv-00144-MSK-KLM, 2015 WL 1840548, at *2 (D. Colo. Apr. 20,

   2015). Here, like in nearly every case, it would be more convenient for the Court to stay discovery

   and postpone potential discovery disputes until after the resolution of pending motions to dismiss,

   because those motions might reduce or eliminate the need for any discovery. Hay v. Family Tree,

   Inc., No. 16-cv-03143-CMA-KLM, 2017 WL 2459777, at *1 (D. Colo. June 6, 2017) (“A stay of

   discovery pending the determination of a dispositive motion is an eminently logical means to prevent

   wasting the time and effort of all concerned, and to make the most efficient use of judicial resources.”

   (quoting Chavous v. D.C. Fin. Responsibility & Mgmt. Assistance Auth., 201 F.R.D. 1, 2 (D.D.C.

   2005)).

             The fourth factor is the interest of nonparties to the suit. Neither party suggests a nonparty

   has a significant interest in this litigation.

             The final factor instructs the court to consider the public interest. This factor may be

   significant when “compelling . . . public interests [are] triggered by the facts at issue.” See St. Paul

   Fire & Marine Ins. Co. v. Apartment Inv. & Mgmt. Co., No. 09-cv-02353-WDM-KMT, 2010 WL

   148264, at *1 (D. Colo. Jan. 12, 2010). Indeed, this is a case with compelling public interests.

             Plaintiffs here are athletes who sought to (and often did) compete on the USA national

   taekwondo team. The heart of their allegations in the SAC are two-fold. First, Plaintiffs allege they

   were victims of sexual assaults and physical violence that were perpetrated by Defendants Jean

   Lopez (a competitor and coach of the national team) and Steven Lopez (a star competitor on the

   national team), as well as other members of the team who are not defendants in this suit. The sexual

                                                       6
Case 1:18-cv-00981-CMA-MEH Document 114 Filed 10/05/18 USDC Colorado Page 7 of 10



   assault alleged in the SAC includes both sexual relationships between minor girls and adult men and

   instances of violent rape achieved by physical force; these allegations span more than a decade.

   Second, Plaintiffs allege the federally charted institutions responsible for organizing that team were

   indifferent, or even resistant, to addressing reports or known instances of this abuse.

          Specifically, Plaintiffs allege the following non-exhaustive list of sexual and physical abuse

   in the SAC:

   Plaintiff Mandy Meloon

   •      At age 15, while living at a USOC training center, Ms. Mellon was raped by an adult member
          of the USAT national team who is not a defendant in this suit. Second Am. Compl. ¶ 391.

   •      From ages 15 through 17, Ms. Mellon had an ongoing sexual relationship with the same
          national team member. See id. ¶¶ 392–97.

   •      In 1997, when Ms. Meloon was 15, Jean Lopez entered her hotel room late at night and
          digitally penetrated her. Ms. Meloon pretended she was asleep during this assault. Id.
          ¶¶ 402–08.

   •      In January 2002, Steven Lopez punched Ms. Meloon in the face. Id. ¶ 427.

   •      In 2004, Steven Lopez broke into Ms. Meloon’s house and beat and raped her. Id. ¶ 429.

   •      In 2005, Steven Lopez beat and raped Ms. Meloon. Id. ¶ 430.

   •      In 2005, while competing in Madrid, Spain, Steven Lopez physically assaulted Ms. Meloon,
          breaking her ribs. Id. ¶ 431.

   Plaintiff Kay Poe

   •      At age 15, while living at a USOC training center, Ms. Poe had a sexual relationship with a
          22-year-old member of the team who is not a defendant in this suit. Id. ¶ 491.

   •      Jean Lopez “forced” a sexual relationship with Ms. Poe while she was still a minor. Id.
          ¶¶ 497–99.

   Plaintiff Heidi Gilbert

   •      In 2002, Jean Lopez forcefully wrestled Ms. Gilbert onto a bed in his hotel room and “dry
          humped” her until he ejaculated in his pants. Id. ¶¶ 529–34.

   •      In 2003, Jean Lopez gave Ms. Gilbert a drink that had been drugged. He then isolated Ms.

                                                     7
Case 1:18-cv-00981-CMA-MEH Document 114 Filed 10/05/18 USDC Colorado Page 8 of 10



           Gilbert in a taxi where he gropped her over her clothing. When they reached their hotel, he
           dragged Ms. Gilbert into an area in the back of the lobby and sexually assaulted her. Id.
           ¶¶ 543–51.

   Plaintiff Gabriela Joslin

   •       Ms. Joslin had a sexual relationship with Steven Lopez during her taekwondo career because
           Jean Lopez “made it clear” she was to “cater to Steven.” Id. ¶ 622.

   •       Jean Lopez violently raped Ms. Joslin in 2011. Id. ¶ 630.

   Plaintiff Amber Means

   •       Ms. Means and Steven Lopez had an open sexual relationship while she was 17. Id.
           ¶¶ 683–85.

   •       Steven Lopez drugged and raped Ms. Means in 2008. Id. ¶¶ 692–95.

           Plaintiffs then allege that USOC and USAT had knowledge of both the illegal sexual activity

   involving minor children at the USOC training centers and many of the specific allegations against

   Steven Lopez and Jean Lopez. See, e.g., id. ¶¶ 292–312, 320, 387–90, 410, 418–19, 432, 436, 454,

   493, 499, 563, 572, 574, 582–83, 636. Plaintiffs allege that USOC, USAT, and SafeSport repeatedly

   failed to take steps to stop the alleged abuse. See, e.g., id. ¶¶ 292–312, 321, 388, 390, 411, 418–19,

   437, 439, 475, 494, 496, 563, 573, 636, 640, 647, 712.

           While the allegations in the SAC are alarming, I do not need to assume their truth to

   understand that sexual abuse of athletes by adults in positions of trust in the United States Olympic

   community is a cause of national concern. This matter is of such grave national importance that the

   United States House of Representatives Subcommittee on Oversight and Investigations held a hearing

   on the issue in May of this year. Examining the Olympic Community’s Ability to Protect Athletes

   from Sexual Abuse: Hearing Before the H. Subcomm. on Oversight and Investigations of the H.

   Comm. on Energy and Commerce, 115th Cong. (2018) (unofficial transcript). Representative Gregg

   Harper opened the hearing by identifying the problems in a manner that encompasses similar issues

   presented in this suit:

                                                     8
Case 1:18-cv-00981-CMA-MEH Document 114 Filed 10/05/18 USDC Colorado Page 9 of 10



           We are here because recent events have highlighted a very troubling and concerning
           pattern of sexual misconduct within the U.S. Olympic community. There’s been a
           systemic failure in the system to protect athletes, including in how allegations of
           sexual misconduct have been handled—or should I say not handled—by the national
           governing bodies, the groups that run individual sports, and the U.S. Olympic
           Committee.

   Id. at 4 (statement of Rep. Gregg Harper, Chairman, H. Subcomm. on Oversight and Investigations).

   Further, the hearing indicated that the allegations of sexual misconduct are not limited to a specific

   sport, but essentially span the athletic spectrum. Rep. Harper continued,

           While such focus has been on USA Gymnastics team doctor Larry Nassar,
           gymnastics is not the only [National Governing Body (“NGB”)] that has had its
           challenges. Recent public reports also include the Lopez brothers in Taekwondo,
           Rick Butler in Volleyball, and the multiple accusations that have come from the
           swimming community, as well as reports in many other NGBs not before us today.

   Id. at 5. Further, the Acting Chief Executive Officer of the USOC admitted before Congress in July

   of this year that “[t]he Olympic community failed the people it was supposed to protect . . . .”

   Strengthening and Empowering U.S. Amateur Athletes: Moving Forward with Solutions: Hearing

   Before Subcomm. on Consumer Prot., Prod. Safety, Ins., & Data Sec. of the S. Comm. on Commerce,

   Sci., & Transp., 115th Cong. 1 (2018) (statement of Susanne Lyons, Acting Chief Executive Officer

   of the USOC).

           The alleged failure of USOC was so significant that Congress felt compelled to act. It

   recently passed the Protecting Young Victims from Sexual Abuse and Safe Sport Authorization Act

   of 2017, Pub. L. No. 115-126, 132 Stat. 318. The Act provides a civil remedy for victims of sexual

   assault as a minor. § 102, 132 Stat. 319.

           Congress has publicly brought the issue of sexual abuse of American Olympic athletes to the

   forefront and addressed it as a national priority. Moreover, it found the existing civil remedies

   insufficient to address the problem, so it provided stronger mechanisms for those assaulted to begin

   to address their injuries. I have scoured the caselaw in search of a case that found the public interest


                                                      9
Case 1:18-cv-00981-CMA-MEH Document 114 Filed 10/05/18 USDC Colorado Page 10 of 10



    so significant that it alone defeated a request for a stay of discovery. That search has not produced

    a single result. Nevertheless, if this is not that case, I doubt that one exists. I find that the American

    public has a “compelling” interest in the allegations presented in the SAC. St. Paul Fire & Marine

    Ins. Co., 2010 WL 148264, at *1. Therefore, I find a stay of discovery is not warranted. The parties

    may proceed with discovery pending the resolution of the Motions to Dismiss.

                                               CONCLUSION

            Because the public’s interest outweighs any other consideration that might warrant a stay of

    discovery, Defendants’ Motions to Stay Discovery [filed September 10, 2018; ECF Nos. 76 & 79]

    are denied.

            Dated at Denver, Colorado, this 5th day of October, 2018.

                                                             BY THE COURT:



                                                             Michael E. Hegarty
                                                             United States Magistrate Judge




                                                       10
